Citation Nr: 1211191	
Decision Date: 03/28/12    Archive Date: 04/05/12

DOCKET NO.  09-25 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

Entitlement to restoration of a 100 percent disability rating for service-connected residuals of adenocarcinoma of the prostate status post radiation therapy treatment, currently rated as 20 percent disabling.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the military from August 1963 to February 1969.

This appeal to the Board of Veterans' Appeals (Board) is from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, that reduced the disability rating from 100 percent to 20 percent for service-connected residuals of adenocarcinoma of the prostate status post radiation therapy treatment, effective January 1, 2009.


FINDINGS OF FACT

1.  On July 29, 2008, the RO issued a notice of a proposed reduction for the service-connected residuals of adenocarcinoma of the prostate from 100 to 20 percent, along with the Veteran's procedural rights under 38 C.F.R. § 3.105(e) to dispute the reduction; this notice was not sent to the Veteran's latest address of record.  

2.  In a rating decision and concurrent notice dated on October 27, 2008, the RO implemented a reduction of the disability to 20 percent effective January 1, 2009.  

3.  The RO did not provide the Veteran the full 60-days, required by law (see 38 C.F.R. § 3.105(e)), for the presentation of additional evidence to show that compensation payments should be continued at their present level.

4.  Because the RO's October 2008 rating decision failed to follow the provisions of 38 C.F.R. § 3.105(e) prior to reducing the rating, the rating reduction is void ab initio.





CONCLUSION OF LAW

The criteria for restoration of a 100 percent rating for residuals of adenocarcinoma of the prostate effective January 1, 2009, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.105(e), 4.115b, Diagnostic Code (DC) 7528 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision to restore the 100 percent rating for service-connected residuals of adenocarcinoma of the prostate is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations.

The Veteran had adenocarcinoma of the prostate, diagnosed in December 2006.  Cancer of the prostate was staged as T1c with a Gleason score of 3+3 and the Veteran was treated by radical external beam radiation therapy from May 2007 through June 2007.  There was no recurrence of prostate cancer as of the July 2008 VA examination.  The Veteran noted at the July 2008 VA examination that his only residuals were occasional leaking of urine anytime he coughed, sneezed, or lifted something heavy, and erectile dysfunction.  The Veteran was diagnosed with cancer of the prostate with radiation therapy with residuals as described.  

The Veteran was afforded another VA examination in November 2011.  The Veteran noted he wore absorbent pads about 3 to 4 days a week (when leaving the house for more than 2 hours) and changed them less than twice a day.  The Veteran also wore pads 2 to 3 nights per week if he had anything to drink after 7 pm.  The Veteran also reported increased urinary frequency with voiding interval of 2 to 3 hours nighttime and 3 to 4 hours in the daytime.  The Veteran reported hesitancy, weak stream, and decreased force of stream but only of mild severity.  The Veteran was also diagnosed with erectile dysfunction.  The Veteran's current disease status was in remission as of the November 2011 VA examination.  

In January 2007, the Veteran filed a service-connection claim for prostate cancer.  Accordingly, in an April 2007 rating decision, the RO established service connection for adenocarcinoma of the prostate, and assigned an initial 100 percent rating, retroactively effective from January 8, 2007, the date of the informal claim.  
On July 7, 2008, the RO arranged for a VA genitourinary examination to reassess his prostate cancer residuals.  

By rating action in July 2008, the RO proposed to reduce the 100 percent evaluation assigned for the Veteran's service-connected residuals of adenocarcinoma of the prostate to 20 percent.  Notice regarding the proposed reduction was sent in July 2008 to inform the Veteran that he had 60 days to respond.  The October 2008 rating decision then reduced the disability rating from 100 to 20 percent, prospectively effective January 1, 2009.  

The Veteran's service-connected adenocarcinoma of the prostate was originally rated as 100 percent disabling under 38 C.F.R. § 4.115b, Diagnostic Code (DC) 7528, malignant neoplasms of the genitourinary system.  A Note for DC 7528 provides that following the cessation of surgical, X-ray, antineoplastic chemotherapy, or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local reoccurrence or metastasis, the disability is to be rated on residuals, as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b.

The Board must determine if the procedural requirements of 38 C.F.R. § 3.105(e) were met as prescribed by the very language in the note to Diagnostic Code 7528.  But see Tatum v. Shinseki, 24 Vet. App. 129, 143 (2010) (there must be a reduction of a running 100 percent award under DC 7528 for the provisions of 38 C.F.R. § 3.105(e) to operate).

VA regulations provide that where a reduction in evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance is to be prepared setting forth all material facts and reasons.  38 C.F.R. § 3.105(e).  Generally, when reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his or her latest address of record, of the contemplated action and furnished detailed reasons.  The beneficiary must be given 60 days for the presentation of additional evidence.  38 C.F.R. § 3.105(e) (2011).

The preliminary matter in this case is whether the RO followed the procedural protections for reducing the Veteran's prostate cancer residuals, from 100 to 20 percent, as set forth in 38 C.F.R. § 3.105(e).  

The Board finds that the RO did not satisfy a critical due process requirement under 38 C.F.R. § 3.105(e).  Specifically, the notice afforded the Veteran was not sent to the "latest address of record."  In this regard, the Board notes that the VA examination afforded the Veteran in July 2008 (and which gave rise to the rating reduction) noted the Veteran's current correct address.  Also, in July 2008 the RO received notice that a June 2008 letter sent to the Veteran prior to the July 2008 VA examination and which noted that his service-connected disabilities would have to be reevaluated was sent to the wrong address (the same address to which the notice of proposed reduction was subsequently sent but not the same and correct address on the July 2008 VA examination report).  As such, the Board finds that the "latest address of record" was the address on the VA examination report (and on the Veteran's January 2007 initial claim for service connection), which was the Veteran's correct address.  As noted, under 38 C.F.R. § 3.105(e), the beneficiary must be notified at his or her latest address of record, and must be given 60 days for the presentation of additional evidence.  See also June 2009 statement of the case.  The Veteran stated numerous times that he did not receive the notice of the reduction until sometime in January or February of 2009, after the reduction had taken place, and that he had not lived at the address on the proposed reduction letter since 2003.

As the Veteran did not receive notice of the proposed reduction, the October 2008 rating reduction did not provide the Veteran the full 60-days, required by law, for the presentation of additional evidence to show that compensation payments should be continued at their present level.  This violated the due process requirements of 38 C.F.R. § 3.105(e), established to serve as a procedural protection against improper reductions of disability ratings.

The United States Court of Appeals for Veterans Claims (Court) has consistently held that when an RO reduces a Veteran's disability rating without following the applicable regulations, the reduction is void ab initio.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999).  The law provides that where a rating reduction was made without observance of law, although a remand for compliance with that law would normally be an adequate remedy, in a rating reduction case the erroneous reduction must be vacated and the prior rating restored.  Schafrath, 1 Vet. App. at 595.

Thus, the Board finds that the October 2008 rating decision implementing the rating reduction, effective January 1, 2009, was improper and thus void ab initio.  See Greyzck, 12 Vet. App. at 292.  Accordingly, the 100 percent rating is reinstated.


ORDER

Entitlement to restoration of a 100 percent disability rating for residuals of adenocarcinoma of the prostate effective January 1, 2009 is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


